 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    MARX FORD, et al.,                                 Case No. 1:21-cv-00871-NONE-SAB

12                   Plaintiffs,                         ORDER REQUIRING DEFENDANTS TO
                                                         FILE RESPONSIVE PLEADING
13           v.
                                                         SEVEN DAY DEADLINE
14    REDWOOD SPRINGS HEALTHCARE
      CENTER, et al.,
15
                     Defendants.
16

17
            On April 7, 2021, this action was filed in the Tulare County Superior Court. (ECF No. 1-
18
     3.) Defendants were served with the summons and complaint on April 29, 2021. (ECF No. 1 at
19
     4.) On June 1, 2021, Defendants removed the action to the Eastern District of California. (Id.)
20
            Pursuant to the Federal Rules of Civil Procedure, “[a] defendant who did not answer
21
     before removal must answer or present other defenses or objections under these rules within the
22
     longest of these periods: (A) 21 days after receiving--through service or otherwise--a copy of the
23
     initial pleading stating the claim for relief; (B) 21 days after being served with the summons for
24
     an initial pleading on file at the time of service; or (C) 7 days after the notice of removal is
25
     filed.” Fed. R. Civ. P. 81(c)(2).”
26
     ///
27
     ///
28


                                                     1
 1          Defendants’ notice of removal does not include an answer filed in the state court.

 2 Accordingly, IT IS HEREBY ORDERED that Defendants shall file a responsive pleading within

 3 seven (7) days of the date of entry of this order.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     June 2, 2021
                                                            UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                        2
